Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 15-20, drawn to a communication device, classified in H05K7/2039.
II. Claims 8-14, drawn to method of using a thermal mitigation system, classified in H05K7/20209
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a material different process, such as by not requiring a second temperature and/or determine threshold temperatures during production. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are distinct and independent. The inventions would require a different search strategy which would require different classes/subclasses to be searched within. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Alex Kuo on 6/22/2022 a provisional election was made with traverse to prosecute the invention of I, claims 1-7 and 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the one or more venting gills comprise a heatsink” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Los (U.S 2021/0345520 A1). 
In regards to Claim 15, Los discloses a communication device comprising:13AFDOCS/23855456.1ARENT FOX LLPReference No. 022132.00257 Client Ref: SHRPAa wireless communication device (Fig.21, #414); and a power source (Fig.21, #20) configured to be selectively interoperable with the wireless communication device (Fig.21, #20 is selectively interoperable with #414), wherein the power source comprises an active thermal mitigation system (Fig.21, #410).
In regards to Claim 16, Los discloses the 	communication device of claim 15, wherein the active thermal mitigation system comprises a fan (Fig.21, #410 is a fan), micro-fan, or blower.
In regards to Claim 17, Los discloses the 	communication device of claim 16, wherein the fan, micro-fan or blower is configured to cause movement of a fluid flow upon the wireless communication device (Fig.21, #430/438 and arrows which disclose airflow towards #414). 
In regards to Claim 18, Los discloses the 	communication device of claim 16, wherein the fan, micro-fan or blower is configured to cause movement of a fluid flow within the power source (Fig.21, #430 discloses multiple airflows within the power source #20 housing #400). 
In regards to Claim 19, Los discloses the 	communication device of claim 16, wherein the fan, micro-fan or blower is configured to cause movement of a fluid flow upon the wireless communication device and within the power source (Fig.21, discloses an airflow within #20 to cool the plurality of power transmitters #21 and another airflow #438 towards the device #414). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Los (U.S 2021/0345520 A1) in view of Huang (U.S 10,248,167).
In regards to Claim 1, Los discloses a communication device, comprising: a wireless communication device (Fig.21, #414); and a power source (Fig;.21, #20) selectively connectable and selectively interoperable with the wireless communication device (Fig.21, which discloses the power source #20 can selectively connectable and interoperable with the wireless device #414), wherein the power source comprises: an active thermal mitigation system (Fig.21, #410) comprising: one or more vents (Fig. 21-22b, #438) configured to direct a fluid flow from the active thermal mitigation system toward the wireless communication device (Fig.21-22b, #438 is directing a flow towards the device #414, see arrows), and a fan (Fig.21, #410), a micro-fan, or a blower configured to provide the fluid flow (Fig.21 and paragraph [0156], configured to provide an airflow). 
Los fails to disclose: one or more venting gills.
However, Huang discloses: One or more venting gills (Fig.2, #14 are consider the venting gills of the opening, as such the office notes that with the combination of Los in view of Huang, the vent openings (as taught by Los) would be modified to include a plurality of venting gills (as taught by Huang) to help guide the air). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the vent openings (as taught by Los) would be modified to include a plurality of venting gills (as taught by Huang) to help guide the air. By including a plurality of venting gills, would protect the opening from ingress of large contaminants and guide the airflow in the correct direction.
In regards to Claim 2, Los in view of Huang disclose the communication device of claim 1, wherein the one or more venting gills comprises a heat sink (Huang, Fig.2, #22 is a heatsink which is coupled to an internal component to dissipate outside the device via the gills #14, as such the office notes that with the combination of Los in view of Huang, the power source including vents having gills to cool the internals and wireless device (as taught by Los in view of Huang) would be modified to include a heatsink (as taught by Huang) to dissipate heat from an internal component of the power source)). 
In regards to Claim 3, Los in view of Huang disclose the communication device of claim 1, wherein the fan (Los, Fig.21, #410), the micro-fan, or the blower is further configured to cause movement of the fluid flow upon the wireless communication device and within the power source (Los, Fig.21, see arrows of the airflow). 
In regards to Claim 6, Los in view of Huang disclose the communication device of claim 1, Wherein the active thermal mitigation system is configured to periodically activate the fan, the micro-fan, or the blower at an interval (Fig.21, the office notes that when the wireless device #414 is not connected to the power source #20, the active thermal mitigation system would have the fan off, till the device is connected (intervals between connected and disconnected). 
In regards to Claim 7, Los in view of Huang disclose the communication device of claim 1, wherein the power source includes a battery or a power adapter (Los, Fig.21, #402a is a wireless power adapter, which allows power to transfer from the power source to the ). 
In regards to Claim 20, Los discloses the 	communication device of claim 19, wherein the fluid flow is directed to the wireless communication device via one or more vents (Fig.21, #438 discloses an airflow towards device #414). 
Los fails to disclose fail to disclose: one or more venting gills.
However, Huang discloses: One or more venting gills (Fig.2, #14 are consider the venting gills of the opening, as such the office notes that with the combination of Los in view of Huang, the vent openings (as taught by Los) would be modified to include a plurality of venting gills (as taught by Huang) to help guide the air). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the vent openings (as taught by Los) would be modified to include a plurality of venting gills (as taught by Huang) to help guide the air. By including a plurality of venting gills, would protect the opening from ingress of large contaminants and/or fingers; and guide the airflow in the correct direction.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Los (U.S 2021/0345520 A1) in view of Huang (U.S 10,248,167), and further, in view of XU (CN 103336564 A). 
In regards to Claim 4, Los in view of Huang disclose the communication device of claim 1.
Los in view of Huang fail to disclose: Wherein the power source further comprises a temperature sensor configured to determine a temperature of the communication device.
However, XU discloses: Wherein the power source (Fig.2, docking station is consider the power source) further comprises a temperature sensor configured to determine a temperature of the communication device (Detailed description, paragraph [0001-0003], which discloses the station configured with a temperature sensor to determine a temperature of the communication device (Tablet), as such the office notes that with the combination of Los in view of Huang and XU, the power source device comprising a thermal mitigation system (as taught by Los) would be modified to include a controller which comprises a temperature sensor to determine the temperature of the wireless device (as taught by XU) to properly cool said device). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the power source device comprising a thermal mitigation system (as taught by Los) to include a controller which comprises a temperature sensor to determine the temperature of the wireless device (as taught by XU) to properly cool said device. By including a temperature sensor to determine a temperature of the wireless device, would properly and efficiently control the fan within the power source to cool said wireless device and furthermore, preserving the battery usage (XU, Detailed description paragraph [0007]). 
In regards to Claim 5, Los in view of Huang and XU disclose the communication device of claim 4, wherein the power source is further configured to enable the active thermal mitigation system in response to the temperature exceeding a threshold temperature (XU, Detailed description paragraph [0007]). 
In regards to Claim 6, Los in view of Huang disclose the communication device of claim 1.
Los in view of Huang fail to explicitly disclose: Wherein the active thermal mitigation system is configured to periodically activate the fan, the micro-fan, or the blower at an interval.
However, XU discloses: Wherein the active thermal mitigation system is configured to periodically activate the fan, the micro-fan, or the blower at an interval (Paragraph [0001-0007], discloses the fan to be on when the temperature exceeds a value and off when not needed, as such the office notes that with the combination of Los in view of Huang and XU, the power source device comprising a thermal mitigation system (as taught by Los) would be modified to include a controller which periodically activate the fan (as taught by XU) to properly cool said device). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the power source device comprising a thermal mitigation system (as taught by Los) to include a controller which periodically activates the fan (as taught by XU) to properly cool said device. By including a temperature sensor to determine a temperature of the wireless device, would properly and efficiently control the fan (on or off) within the power source to cool said wireless device and furthermore, preserving the battery usage (XU, Detailed description paragraph [0007]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mok (U.S 2009/0113228 A1) – Discloses a communication device comprising a power source selectively connectable and selectively interoperable with the wireless communication device, wherein the power source comprises: an active thermal mitigation system comprising: one or more venting gills configured to direct a fluid flow from the active thermal mitigation system toward the wireless communication device, and a fan, a micro-fan, or a blower configured to provide the fluid flow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835